DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification throughout uses “adsorption” and “adsorbent” interchangeably with “absorption” and “absorbent”, respectively. The office understands the former to be intended.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  “that comprise only of” (two instances) is improper syntax; did Applicant intend –that comprise only…-- (i.e. delete “of”)? Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the neat highly reactive gas" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear what is meant by the claimed limitation, i.e. the Lewis base is a heterocyclic molecule, and the relationship with claim 2, from which claim 3 depends, stating that the highly reactive gas (emphasis added) acts as an electron donor Lewis base. Did Applicant intend for the MOF to act as the Lewis base, as the species in the Markush group of claim 3 do not appear to be highly reactive gases? 
Claim 8 recites the limitation "the absorbent material" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the neat gas" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding this limitation, it is unclear to what Applicant is referring to by “the neat gas,” i.e. merely amending the limitation to state “a neat gas” is insufficient to overcome the 112(b) rejection. Does Applicant mean wherein a rate of decomposition of the adsorbed gas is lower than a rate of decomposition for the highly reactive gas (in the absence of the adsorbent material)?
Claim 13 recites the limitation "the neat gas" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding this limitation, as discussed above, it is unclear to what Applicant is referring to by “the neat gas,” i.e. merely amending the limitation to state “a neat gas” is insufficient to overcome 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0034500) in view of Tom et al (US 5,993,766).
Regarding claims 1, 4 and 5, Kim discloses a method of adsorbing a highly reactive gas onto a metal-organic framework (MOF) comprising providing the highly reactive gas to the MOF (see [0006]; [0009]; [0025], gases include arsine and phosphine, which are within the scope of “highly reactive” as defined in the instant specification).
Kim does not disclose wherein the gas and the MOF form a labile Lewis acid-base adduct.
Tom, like Kim, is directed to a gas storage and dispensing system and a method for its use (see Abstract; col. 3, lines 21-30). In particular, Kim discloses a sorbent material being functionalized with NR2 (amine) groups, i.e. a Lewis base. The NR2 groups react with the gas, in this example diborane, to stabilize the gas (see col. 4, lines 27-46), i.e. formation of a Lewis acid-base adduct.
The office notes that Kim also discloses adsorption of diborane (see Table 1).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Kim by using an adsorbent material which is functionalized with an amine (Lewis base), particularly in applications for adsorbing diborane, as suggested by Tom, in order to stabilize the gas and enhance its adsorption.
While the combination of references does not disclose that the rate of decomposition of the adsorbed highly reactive gas is lower than a rate of decomposition of a neat gas at equal volumetric loadings and equal temperatures, such a characterization is considered to be inherent to the process of Kim in view of Tom, i.e. the office considers the rate of decomposition of the adsorbed gas to necessarily be lower than that of the gas in a vessel in the absence of the adsorbent under the same operating conditions.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tom, as applied to claim 1, in further view of Graham et al (US 2006/0008392).
Regarding claim 2, Tom discloses an embodiment wherein the highly reactive gas is a Lewis acid and the adsorbent is a Lewis base, as discussed above. However, it is also known in the art to utilize Lewis acids to stabilize gases that are Lewis bases, as shown in Graham (see Abstract, a container having an interior portion containing a Lewis basic or Lewis acidic medium that reversibly reacts with the gas being stored having opposing Lewis acidity or basicity). Accordingly, in consideration of storage of a gas which is a Lewis base, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to utilize an adsorbent having Lewis acid functionality, as suggested by Graham, for the same purpose of stabilizing the gas for storage.
Regarding claim 3, both Tom and Graham disclose amine groups as suitable Lewis bases (see Tom: col. 4, lines 29-30; Graham: [0044]). The selection of a species as claimed within the scope of a Lewis base having an amine group amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success, absent a showing of criticality or unexpected results associated with the claimed species.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 6, Kim discloses a method of adsorbing a highly reactive gas onto a metal-organic framework (MOF) comprising providing the highly reactive gas to the MOF (see [0006]; [0009]; [0025], gases include arsine and phosphine, which are within the scope of “highly reactive” as defined in the instant specification). Kim discloses the adsorbent generally comprising pore sizes ranging from 2-25 Å (see [0034]) and specifically discloses that the adsorbent used has the ability to tune pore sizes to control and maximize gas adsorption (see [0038]). While not explicitly disclosing that the pores are of a size to hold a single molecule of the highly reactive gas, both the range disclosed and the explicit suggestion of controlling and optimizing pore size to maximize gas adsorption are in line with the claim limitation. In particular, a person of ordinary skill in the art, armed with the teachings and suggestions of Kim, would optimize the pore size to achieve the objective of maximizing gas adsorption, which the 
Regarding claim 7, Kim discloses wherein the highly reactive gas is arsine, stibine, phosphine, diborane, halides, germane, silane, or nitrogen trifluoride (see Table 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 of U.S. Patent No. 10,940,426. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass substantially overlapping subject matter, including an adsorbent material for adsorption of a highly reactive gas having inert moieties, Lewis basic functional group, or pores of a size to hold a single molecule of the highly reactive gas.

Allowable Subject Matter
Claims 8-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-18 further require overcoming the double-patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Kim is considered to be the closest prior art. Kim does not disclose or suggest reacting a fluid different from the highly reactive gas with the adsorbent material (MOF) prior to adsorbing the highly reactive gas to the MOF. Nor does there appear to be any suggestion or motivation in the prior art which would lead a person of ordinary skill to modify the disclosure of Kim in such a way as to arrive at the claimed embodiment.
Regarding claim 13, Kim does not disclose or suggest the limitations of claim 13 regarding the adsorbing inert moieties to the adsorbent material. Nor does the prior art appear to provide any suggestion or motivation which would lead a person of ordinary skill in the art to modify an adsorbent for reactive gas to comprise adsorbed inert moieties. Accordingly, the embodiment encompassed by claim 13 is considered to define a patentable invention over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Renee Robinson/Primary Examiner, Art Unit 1772